Citation Nr: 1738469	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-38 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for headaches, to include migraines and tension headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army with active duty from October 1968 to May 1970, which included service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 
 
In May 2015, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  
 
This claim was most recently before the Board in November 2016, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the claim can be adjudicated on the merits. 

Pursuant to the Board's November 2016 remand directives, the Veteran was provided with a medical opinion in January 2017 to address whether the Veteran's diagnosed headache condition was at least as likely as not related to the Veteran's active duty service and the examiner was specifically requested to take into account the Veteran's sworn testimony that he suffered from headaches in service and after service for which he self-treated with over-the-counter medications until 2005 when they became more severe.  The January 2017 opinion was based on a review of the Veteran's claims file.  In the January 2017 opinion, the examiner opined that the Veteran's diagnosed headache condition was less likely than not a result of his active duty service, specifically relying on the lack of documented treatment for the condition prior to the Veteran's 2005 stroke.  Additionally, the examiner also noted that the "treatment records in 2005 directly contradicts veterans recent testimony with veteran denying taking any medications and made no mention to the neurologist ER physician."  However, on the Veteran's Emergency Department in-take form regarding past medical history, the box is checked for recurrent headaches.  See, May 2005 private treatment records.  

Based on the above, the Board finds that the January 2017 medical opinion is not adequate as it again relies on the absence of evidence to provide a medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, a new examination is warranted in order to obtain an opinion for the issue of direct service connection for headaches which takes into account the Veteran's reports of in-service onset and continuity of symptoms since service which were treated with over-the-counter medication prior to 2005. 

Additionally, the Veteran's representative provided additional literature regarding the possible relationship between PTSD and headaches.  See, August 2017 Informal Hearing Presentation.  Accordingly, the examiner is asked to address whether the Veteran's current headache disability is caused or aggravated by his service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



1.  Obtain any outstanding VA treatment records from April 2017 to present and associated them with the claims file. 

2.  Once any outstanding treatment records have been received, schedule the Veteran for a VA examination with an appropriate medical personnel other than the one who provided the January 2017 opinion.  The examiner must be provided with the claims file, to include a copy of this remand, and once it has been reviewed is asked to answer the following questions: 

a.  After taking a detailed history from the Veteran regarding the onset of his headaches, continued symptoms since his release from active duty, and use of over-the-counter medication to self-treat the symptoms, the examiner should identify any diagnosed headache conditions and opine whether it is at least as likely as not that any diagnosed headache condition is related to the Veteran's active duty service. 

b.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's diagnosed headache condition was either caused or aggravated by his service-connected PTSD.  The examiner is asked to specifically address the medical literature that is referenced in the Veteran's representative's Informal Hearing Presentation dated August 2017. 

A complete rationale must be provided for all findings and conclusions reached.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required. 

If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

